Bloodwortii, J.
1. On the trial of an action against a railroad company for damages for personal injuries sustained by a person while riding in an automobile as the guest of the owner and driver thereof, the automobile having been struck by a train, it was not the expression of an opinion but the statement of a fact by the plaintiff, who was a witness, to say that at the time he was injured he had no control over the automobile in which he was riding.
2. The 6th ground of the motion for a new trial will not be considered, because it is not specifically argued in the brief of plaintiff in error, and there is no general insistence on all the grounds of the motion.
3. The court did not err in refusing to admit in evidence an ordinance of . the City of. Atlanta, which in part provides that “it shall be unlawful *528for any person to run, drive, or operate any automobile, auto-truck, motorcycle, or other motor-driven vehicle upon or across the track or tracks of any steam railroad company operating in the City of Atlanta, where such steam railroad track or tracks cross any street, alley, avenue or highway, in the City of Atlanta, without first bringing such automobile, auto-truck, motorcycle or other motor-driven vehicle to a full stop not less than twenty (20) feet from the nearest rail of such steam railroad track or tracks. . . The owner of any automobile, auto-truck, motorcycle or other motor-driven vehicle, when not actually the driver thereof, who shall knowingly cause or permit the driver thereof to violate this ordinance, shall likewise be guilty of a violation thereof.”
Decided August 8, 1924.
Dorsey, Brewster, Howell & Heyman, for plaintiif in error.
Harwell, Fairman & Barrett, contra.
4. The court properly admitted in evidence the following ordinance of the City of Atlanta: “Any engineer or other person in charge of an engine, with or without cars attached, wild shall run the same through any part of the city at a greater rate of speed than six miles an hour, shall on conviction be fined not more than five hundred dollars, pr imprisoned not longer than thirty days, either or both in the discretion of the recorder’s court. ”
5. When they are read in connection with the other instructions given and the facts of the case, the excerpts from the charge of which complaint is made show no error which would require the grant of a new trial.
0. There is evidence to support the verdict.

Judgment affirmed.


Broyles, O. J., and Lube, J., concur.